Terminal Disclaimer
The terminal disclaimer filed on 7/8/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 16/874,170, US 16/777,368, and US 10,741,208 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The present claims are deemed allowable over the commonly assigned references since these references are commonly assigned and a terminal disclaimer has been filed to obviate the obvious-type double patenting rejection.
The present claims are deemed allowable over the other references of record for substantially the reasons set forth by Applicants’ in their response filed 7/2/21, including the Affidavit of Mr. Ozawa dated 1/27/21.  Applicant has narrowed the claimed spacing difference range with MEK cleaning to be of 7-15 nm.  As set forth by Applicants’ and Mr. Ozawa, Tanaka fails to teach, suggest, or otherwise render obvious the claimed spacing difference range with MEK cleaning.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/Examiner, Art Unit 1785        

/Holly Rickman/Primary Examiner, Art Unit 1785